Case 1:20-cv-01083 ECF No. 1-5, PageID.349 Filed 11/11/20 Page 1 of 2




                       EXHIBIT 4
     Case 1:20-cv-01083 ECF No. 1-5, PageID.350 Filed 11/11/20 Page 2 of 2




                                          October 28, 2020

Shawn M. Flynn
Michigan State Director,
Election Day Operations,
Sflynn@donaldtrump.com

City of Detroit Clerk Janice Winfrey
City Clerk’s Office
2 Woodward Ave., #200
Detroit, MI 48226

Dear Clerk Winfrey,

We write to request meaningful public access including the right for campaign representatives to
be physically present at the Detroit public accuracy testing set to occur tomorrow, October 29,
2020.

Pursuant to MCL 168.794a, the campaign would like to have representatives present during the
time that the voting machines for the city of Detroit are tested to ensure that they are accurate.

MCL 168.794a provides that “[t]he appropriate board of election commissioners shall provide
for an accuracy test of an electronic voting system in the manner prescribed in rules promulgated
by the secretary of state.”

The Secretary of State in January of 2019 promulgated guidance that requires that “a public test”
be done of one of the tabulators. MI Dept. of State, Bureau of Elections, Test Procedure Manual
for Tabulators and Voter Assist Terminals at 3. The currently scheduled Zoom session is not an
adequate public test to ensure that the election voting machines are properly accurate and
prepared.

Further, there is a walkthrough of the TCF Center also scheduled for tomorrow that will be
taking place in person. It is difficult to imagine why the walkthrough would be acceptably done
in person and the testing could not be.

Please advise as soon as possible whether representatives of the campaign and the public will
have access to observe the public accuracy testing required by statute.


Sincerely,

Shawn M. Flynn




                              Paid for by Donald J. Trump for President, Inc.
                                                                                         EXHIBIT4
